Title: From James Madison to Rufus King, 29 March 1804 (Abstract)
From: Madison, James
To: King, Rufus


29 March 1804, Washington. “On the receipt of yours of  I put it into the hands of Mr. Gallatin, in order to obtain the information which it asks. Mr. Gallatin tells me that he will make the proper enquiry, and write you the result himself.” Refers King to Gallatin’s letter.
 

   
   RC (NHi: Rufus King Papers). 1 p.; docketed by King as received 4 Apr. An attached note reads: “R. King’s Accounts with the U. S. finally Settled Oct. 1804.”



   
   Blank left in RC. See King to JM, 11 Mar. 1804.



   
   See Gallatin to King, 20 Apr. 1804 (reproduced in Papers of Gallatin [microfilm ed.], reel 9).


